FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2009 EXCEL MARITIME CARRIERS LTD. (Translation of registrant's name into English) Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F RForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is Management's Discussion and Analysis of Financial Condition and Results of Operation and consolidated financial statements and related information and data of Excel Maritime Carriers Ltd. (the "Company") as of and for the six month period ended June 30, 2009. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statements on Form F-3 (Registration No. 333-144909) filed on July 27, 2007, Form F-3 (Registration No. 333-159212) filed on May 13, 2009 and Form F-3 (Registration No. 333-159213) filed on May 13, 2009. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Please note in this document, "we", "us", "our", "the Company", and "Excel" all refer to Excel Maritime Carriers Ltd. and its consolidated subsidiaries. Excel Maritime Carriers Ltd., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe", "anticipate", "intends", "estimate", "forecast", "project", "plan", "potential", "will", "may", "should", "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter hire rates and vessel values, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, performance of their obligations by counterparties to our charters, our ability to obtain any necessary financing or to comply with covenants therein, changes in governmental rules and regulations, changes in income tax legislation or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the U.S. Securities and Exchange Commission, or the SEC. Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition at June 30, 2009 and December 31, 2008 and our results of operations comparing the six months ended June 30, 2009 with the six months ended June 30, 2008. You should read this section in conjunction with the unaudited interim consolidated financial statements including the related notes to those financial statements included elsewhere in this report. This discussion includes forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, such as those set forth in the "Risk Factors" section of the Company's Annual Report on Form 20-F filed on May 1, 2009. There have been no material changes from the "Risk Factors" previously disclosed in our Form 20-F for the year ended December 31, 2008. A. Factors Affecting Our Results of Operations Voyage revenues from vessels Gross revenues from vessels consist primarily of (i) hire earned under time charter contracts, where charterers pay a fixed daily hire or (ii) amounts earned under voyage charter contracts, where charterers pay a fixed amount per ton of cargo carried. Gross revenues are also affected by the proportion between voyage and time charters, since revenues from voyage charters are generally higher than equivalent time charter hire revenues, as they are of a shorter duration and cover all costs relating to a given voyage, including port expenses, canal dues and fuel (bunker) costs. Accordingly, period-to-period comparisons of gross revenues are not necessarily indicative of the fleet's performance. The time charter equivalent per vessel, or TCE, which is defined as gross revenue per day less commissions and voyage costs, provides a more accurate measure for comparison. Subsequent to December 31, 2008, the Company reached an agreement (effective as of January 26th, 2009) with the charterers of the vessel Kirmar, reducing the daily hire from $105,000 per day gross to $49,000 per day net, while at the same time, extending the duration of the charter by 24 months. Additionally, the Company, during the full revised charter party period, as part of a profit sharing agreement, is entitled to receive all daily hire proceeds in excess of $59,000 net. Lastly, the Company has received a prepayment of $15.0 million, serving as security for the performance of the amended terms of the charter party, which will be amortized to income over the charter period. In addition, on April 16, 2009 the vessel Sandra terminated her existing time charter with respect to which the Company received an amount of approximately $2.0 million as compensation for theearly terminationand entered into a new charter at a daily rate of $32,000 expiring in September 2010. A second charter on the vessel has been fixed upon completion of her current charter at a rate of $25,000 through February 2016. Voyage expenses and commissions to a related party Voyage expenses consist of all costs relating to a given voyage, including port expenses, canal dues, fuel costs, net of gains or losses from the sale of bunkers to charterers, and commissions. Under voyage charters, the owner of the vessel pays such expenses whereas under time charters the charterer pays such expenses excluding commissions. Therefore, voyage expenses can fluctuate significantly from period to period depending on the type of charter arrangement. Vessel operating expenses Vessel operating expenses consist primarily of crewing, repairs and maintenance, lubricants, victualling, stores and spares and insurance expenses. The vessel owner is responsible for all vessel operating expenses under voyage charters and time charters. Depreciation Vessel acquisition cost and subsequent improvements are depreciated on a straight-line basis over the remaining useful life of each vessel, estimated to be 28 years from the date of construction. In computing vessel depreciation, the estimated salvage value is also taken into consideration. Effective October 1, 2008 and following management's reassessment of the residual value of the vessels, the estimated salvage value per light weight ton (LWT) was increased to $200 from $120. Management's estimate was based on the average demolition prices prevailing in the market during the last five years for which historical data were available. Depreciation of office, furniture and equipment is calculated on a straight line basis over the estimated useful life of the specific asset placed in service, which ranges from three to nine years. Dry-docking and special survey costs Effective January 1, 2009, the Company changed the method of accounting for dry-docking and special survey costs from the deferral method, under which costs associated with the dry-docking and special survey of a vessel are deferred and charged to expense over the period to a vessel's next scheduled dry-docking, to the direct expense method, under which the dry-docking and special survey costs will be expensed as incurred. Management considers this as a preferable method because (i) it eliminates the subjectivity in the financial statements that occurs when determining which costs are eligible for deferral; such elimination of subjectivity enhances transparency in the balance sheet; (ii) is consistent with recent accounting policy and informal trends in the shipping industry; and (iii) is consistent with the asset and liability framework in the concept statements. The following table sets forth our selected historical consolidated financial data and other operating information at the dates and for the periods shown. Selected Historical Financial Data and Other Operating Information (1) Six months ended June 30, 2008 (2) INCOME STATEMENT DATA: (In thousands of U.S.Dollars, except for share and per share data) Voyage revenues $ $ Time charter amortization Revenues from managing related party vessels Voyage expenses ) ) Charter hire expense ) ) Charter hire amortization ) ) Commissions – related party ) ) Vessel operating expenses ) ) Depreciation ) ) Dry docking and special survey costs ) ) General and administrative expenses ) ) Gain on sale of vessel - 61 Operating income Interest and finance costs, net ) ) Interest rate swap gains Foreign exchange losses ) ) Other, net ) ) US source income taxes ) ) Income from investment in affiliate - Net income Loss assumed by non-controlling interests 51 87 Net income attributable to Excel $ $ Earnings per common share, basic $ $ Weighted average number of shares, basic Earnings per common share, diluted $ $ Weighted average number of shares, diluted 2 Selected Historical Financial Data and Other Operating Information December 31, 2008 (2) June 30, 2009 BALANCE SHEET DATA, at end of period: (In thousands of U.S.Dollars) Cash and cash equivalents $ $ Current assets, including cash Fixed assets, net Total assets Current liabilities, including current portion of long-term debt Total long-term debt, excluding current portion Total stockholders' equity Six months ended June 30, 2008 (2) OTHER FINANCIAL DATA: (In thousands of U.S.Dollars, except fleet data and average daily results) Net cash provided by operating activities $ $ Net cash provided by (used in) investing activities ) Net cash provided by (used in) financing activities ) FLEET DATA: Average number of vessels (3) Available days for fleet (4) Calendar days for fleet (5) Fleet utilization (6) % % AVERAGE DAILY RESULTS: Time charter equivalent rate (7) $ $ Vessel operating expenses(8) General and administrative expenses (9) Total vessel operating expenses (10) (1)On January29, 2008, we entered into an Agreement and Plan of Merger with Quintana Maritime Limited ("Quintana") and Bird Acquisition
